Exhibit 10.9


Form of Amendment No. 1 to Employment Agreement


AMENDMENT NO. 1
TO EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT(the "Agreement") is made and
entered into as of the 29th day of September, 2009 by and between Digital
Lifestyles Group, Inc., a Delaware corporation whose principal place of business
is 649 Sparta Highway, Suite 102, Crossville, TN  38555 (the "Corporation") and
Ken Page, an individual whose mailing address is ____________________ (the
"Employee").


RECITALS


WHEREAS, the Corporation and the Employee are parties to that certain Employment
Agreement dated as of September 27, 2007, a copy of which is attached hereto as
Exhibit A and incorporated herein by such reference (the “Employment
Agreement”).


WHEREAS, the term of the Employment Agreement has automatically renewed for an
additional one year term pursuant to the provisions of Section 2 thereof.


WHEREAS, the parties are desirous of amending certain terms of the Employment
Agreement.


NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Corporation and the Employee do hereby agree as follows:


1.           Recitals.  The above recitals are true, correct, and are herein
incorporated by reference.


2.           Adjustment in Base Salary.  Section 3(a) of the Employment
Agreement is hereby amended to provide that the Base Salary payable to the
Employee shall be $4,166.67 per month commencing upon the date hereof.


3.           Additional Compensation. Subject to continued employment, and as
additional compensation to the Employee, the Corporation shall grant the
Employee five year non-qualified options pursuant to the Corporation’s 2009
Stock Compensation Plan to purchase an aggregate of 120,000 shares of the
Corporation’s common stock at an exercise price of $0.25 per share, which such
options shall vest in equal monthly installments of 10,000 options on the last
date of each month commencing in September 2009.  Upon vesting, such options
shall be immediately exercisable by the Employee.


4.           No Other Amendments.  Unless specifically amended hereby, all other
terms and conditions of the Employment Agreement shall remain in full force and
effect.


5.           Completeness and Modification.  This Agreement and the Employment
Agreement constitutes the entire understanding between the parties hereto
superseding all prior and contemporaneous agreements or understandings among the
parties hereto concerning the Employment Agreement.  This Agreement may be
amended, modified, superseded or canceled, and any of the terms, covenants,
representations, warranties or conditions hereof may be waived, only by a
written instrument executed by the parties or, in the case of a waiver, by the
party to be charged.



--------------------------------------------------------------------------------


 
6.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute but one agreement.


7.           Binding Effect/Assignment.  This Agreement shall be binding upon
the parties hereto, their heirs, legal representatives, successors and
assigns.  This Agreement shall not be assignable by the Employee but shall be
assignable by the Corporation in connection with the sale, transfer or other
disposition of its business or to any of the Corporation's affiliates controlled
by or under common control with the Corporation.


8.           Governing Law.  This Agreement shall become valid when executed and
accepted by Corporation.  The parties agree that it shall be deemed made and
entered into in the State of Tennessee and shall be governed and construed under
and in accordance with the laws of the State of Tennessee.  Anything in this
Agreement to the contrary notwithstanding, the Employee shall conduct the
Employee's business in a lawful manner and faithfully comply with applicable
laws or regulations of the state, city or other political subdivision in which
the Employee is located.


9.           Further Assurances.  All parties hereto shall execute and deliver
such other instruments and do such other acts as may be necessary to carry out
the intent and purposes of this Agreement.


10.         Headings.  The headings of the sections are for convenience only and
shall not control or affect the meaning or construction or limit the scope or
intent of any of the provisions of this Agreement.


11.         Severability.  The invalidity or unenforceability, in whole or in
part, of any covenant, promise or undertaking, or any section, subsection,
paragraph, sentence, clause, phrase or word or of any provision of this
Agreement shall not affect the validity or enforceability of the remaining
portions thereof.


12.         Construction.  This Agreement shall be construed within the fair
meaning of each of its terms and not against the party drafting the document. 


13.         Advice of Counsel.  THE EMPLOYEE ACKNOWLEDGES THAT, IN EXECUTING
THIS AGREEMENT, HE HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT
LEGAL COUNSEL AND TAX PROFESSIONALS, AND HAS READ AND UNDERSTOOD ALL OF THE
TERMS AND PROVISIONS OF THIS AGREEMENT.


IN WITNESS WHEREOF, the parties have executed this Agreement as of date set
forth in the first paragraph of this Agreement.
 

  Digital Lifestyles Group, Inc.          
 
By:
        Brad McNeil, Director                               Ken Page  

 
 
 
2
 